IN THE SUPREME COURT OF THE STATE OF NEVADA


                 JACOB HUNT,                                            No. 70246
                 Appellant.
                 vs.
                 ROBERT PADILLA,
                 Respondent.
                 ROBERT PADILLA,
                 Appellant,
                                                                        No. 70346     -F ILED
                 vs.
                 JACOB HUNT,                                                           JUN 0 2 2016
                 Respondent.                                                     CL
                                                                                              E K„L1NDEMA

                                                                                 BY
                                                                                      CHIEF


                           ORDER ADMINISTRATIVELY CLOSING APPEAL

                            Docket No. 70246 was filed on April 26. 2016. The notice of
                appeal was filed in Docket No. 70346 on May 19, 2016, and it should have
                been filed as cross-appeal in Docket No. 70246, but was inadvertently
                docketed as a separate appeal.
                            The clerk of this court is directed to administratively close the
                appeal pending in Docket No. 70346. All documents in that case shall be
                transferred to Docket No. 70246.
                            It is so ORDERED.



                                                                                 , C.J.



                cc:   Hon. Scott N. Freeman, District Judge
                      David Wasick, Settlement Judge
                      Robertson, Johnson, Miller & Williamson
                      Law Offices of Karl H. Smith
                      Lemons, Grundy & Eisenberg
                      Washoe District Court Clerk
SUPREME COURT
     OF
   NEVADA



                                                                                 iL4)- llaco